 

Case 2:19-cv-00682-RSM Document 1-1 Filed 05/07/19 Page 1.of 9

AT SEATTLE
By WESTERN DISTRICT OF WAsttoOw

 

Superior Court of Washington, County of KiNG
in re the marriage of:
vetiow nonnatostmayscnn [wo 12.3050 75~ 3 SEA
Heather Winslow Barr : Petition for Divorce (Dissolution)
. (PTDSS)
And Respondent (other spouse):

Joseph Stanley Pigott

Petition for Divorce (Dissolution)

1... Information about the parties
Petitioner lives in (county): KIING (state) WA
Respondent lives in (county): KING (state): WA

_2.. Information about the marriage (check aif that apply):
2g We were married on (date): August 09, 2013 at (city and state): Seattie WA,

rj Our domabué parnership wed tegistered with the Shute of
an (date): , and:

(7) it converted into a marriage by law on June 30, 2014. (RCW 26.60.00.)
[] we-were married on (date): at {city and state):

 

("] We currently live in the same household.
{) We began living in separate households on (date):

 

3. Request for divorce _
This marriage is irretrievably broken. {ask the court to dissolve. our marriage and find that
our marital community ended on (check one):
Ed the date this Petition is filed.

 

 

C1 (dated which is when (check af that apply):
ROW 26 06 020 ” Petition for Divorce
Manilaiory Form (07/201 ae (Dissolution)

FL Divorce 201 p.tofti
Case 2:19-cv-00682-RSM Document 1-1 Filed 05/07/19 Page 2 of 9

C]. one of us moved fo a separate househokd.
_ £) we separated our assets and debts.
0) we agreed the marital community ended.
C) other jspecify}:
4. . Jurisdiction over the spouses
- The court has jurisdiction over the marriage because at least one of the spouses lives in
nes. or is stationed in this state as a member of the armed forces. .
Gd The court has personal jurisdiction over the Respondent because (check all that apply):
{2 The Respondent lives in Washington State. ae
‘The Petitioner and Respondent lived in Washington State while they were marred,
and the Petitioner still lives in this state or is stationed in this state as a member of
the armed forces. ny
oO The Petitioner and Respondent may have conceived a child together in this state.
C) Other (specify):

0 The court does not have personal jurisdiction over the Respondent. (This may limit the
court's ability to divide property and debts, award money, Sat chee! support oF spcuisel
Support, or approve a restraining order or protection order}

 

 

5. is one of the spouses pregnant?

(Check one}. - "Note: The law considers the other spouse to be the parent of any chid bom
BaNo. (Cly¥es during the marriage or within 300 days alter it ends. if the other spouse is 4
_ not the parent, either spouse may file a Pebition fo Disprove Parentage of
- deadline to file the Pelition fo Disprove is before the chid tums four. (See
1 Petitioner _ RCW 26.26.1146, 26.26.500 - 26.26 625.)

(Cl Respondent © everyone agrees, both spouses and the child's biological father can sign an

_ Acknowledgment (and Denial) of Patemiy. Those forms must be notarized
_ and fled with the Washington State Registrar of Vital Statistics to be valid. al

 

6.. Children of the marriage
"- B@ My spouse and I have no children together who are still dependent. (Skip to 7)

a My spouse and | have the following children together who are still dependent (only fist
ghitdren you and your Spouse have together not children from other relationships):

 

 

z se tee aromatics eel we saat vine et : a 5 ona niet ney wn open ee mn se me ab oa
3 ees ce bape ed eee ota eR te ARE tas nme oa ting banat Menta SE SR SRE oe casa tne ~ et anges ee LTR ree ene won i
RCW 26.08.020 Petiion for Divarce
Mandatory Form (07/2017) (Dissolution)

Fi. Divorce 201 p. 2o0f 71

 
 

Case 2:19-cv-00682-RSM Document 1-1. Filed 05/07/19 . Page 3 of 9

a Children’s home/s
During the past 5 years have any of the children lived:
* on an Indian reservation,
* outside Washington state.
* qa foreign country, of
* with anyone who is not a party to this case?
“EL No. (Skip to b.)
Oes. (Fill out betow to show where each child has lived during the last 5 years.)
, : “In which state,
Dates Chitdren : Lived with © Indian reservation.
: 7, oF foreign country
“From: (Las chitdren CiPettnes - Dy Respondent
From: CUAN chidren " Cpettioner ” Ey Respondent
Te lames): Cb Other frame) ok.
From: (1) Ad chitdren : [[]} Petitioner [ Respondent
To. Do thames): oo __D Other (namey:

From: [Clas chadren Cp Pettione _ Ch Respondent
From “EVAR chédren FT petionet Ey Respondent
To Dh Nametsy: CE) Other (rane

pee ee te ate

be Other people with a legal right to spend time with a child

Do you know of anyone besides you and your spouse who has (or claims to have)
alegal right to spend time with any of the children?

__, (Check one): (No. (Skip to ¢.) [1 Yes. (Fil out below.)

the rightto spend time with

‘Cl Alichadren
~ CLAll chitdren
Names):

 

c. Other court cases involving a child
Do_-you know of any court cases involving any of the children?
(Check one): ONo. (Skip to 7) Oves. (Fil out below.)

"Kind of case - County and Sate : "Case number Children
iPamdy Law Commnal, | ; and year
| Profection Order, Juvenile, :
4 : ney, Other a ent egies ah ve tetetnlat ges omennmgunet oo ce cee wee Da eee ame apeage nm eed atau eg

ROW 26.00.020 °° Petition for Divorce
Mandatory Form (07/2017) {Dissolution}
FL Divorce 201 p. 30811

 

 
 

Case 2:19-cv-00682-RSM: Document 1-1 Filed 05/07/19 Page 4 of 9

TAN children
_. 2 (Nemes):
» CVAI chidren
_ Di iNemes
- LJ Alt chikiren
CE) ames:
- (VAll children

7. Jurisdiction over the children (RCW 26.27.201 ~ 221, 231, .261, 271)
8] Does not apply. My spouse and | have no children together who are still dependent.
(0) ‘The court can approve a Parenting Pian for the chadren my spouse and | have
together because (check ail that apply: if a box apples to afl of the children, you may -
wie “the children” instead of listing names): :
C] Exctusive, continuing jurisdiction — A Washington court has alreadymade a
“—- Qustody order or parenting plan for the children, and the court still has authority to.
make other orders for (children’s names}: :
(C] Home state jurisdiction — Washington is the children’s home state because
(check af that apply): : :
[]. (Children’s names): lived in Washington with
@ parent or someone acting as a parent for at least the 6 months just before
this case was filed, or if the children are less than 6 months old, they have
lived in Washington with a parent or someone acting as a parent since
birth .

 

[] There were times the children were not in Washington in the 6 months
just before this case was filed (or since birth if they are less than 6
months old). but those were temporary absences. ,

(] (Children’s names): do not live in Washington

right now, but Washington was the children's home state some time in the 6

months just before this case was filed, and a parent or someone acting as a

parent of the children stil ives in Washington.

(2 (Chidren’s names}:
home state.

(Tl No home state or home state declined — No court of any other state (or tribe)
has the jurisdiction to make decisions for (children’s names}:
or a court in the children’s home state (or tribe) decided it is belter to have this
case in Washington and:
« The children and a parent or someone acting as a parent have ties to
Washington beyond just living here: and ‘

do not have another

 

 

ROW 2a.06 G00 omen for DivOroe
Mandatory Form (07/2017) {Dissolution}
FL. Divarce 201 : ‘ , p. 4o0F 11
 

Case 2:19-cv-00682-RSM: Document 1-1. Filed 05/07/19. Page 5 of 9

(1) other child-related expenses (specify):

Ga ask the court to order that tax exemptions for our dependent children be divided
as follows (describe):

 

Oo Administrative Order — There is no need for the court to make a child support order.
The DSHS Division of Chéd Support (DCS) has already established an administrative
child support onder for the children my spouse and I have together in DCS case
number/s: . Jam not asking the court to make a
different child support order.

OCS child support orders do not cover tax exemptions or post-secondary {college or
vocational school) support. Because these issues are not in the administrative order, |
ask the court to order (check af that apply):

(J tax exemptions for our dependent children be divided as follows. (describe):

 

Ol ry spouse to pay his/her proportionate share of post-secondary (college or
: ‘vocational School) support.

10. Children from other relationships

f2] Neither spouse has children from other relationships who are still dependent.
(-] ‘have the following dependent children who are not from this relationship (list name/s
and age/s):

QO My seouse has he folowing dependent citron who ae not fo is elation it
name/s and ages):

 

 

11... Written Agreements

12.

Have you and your spouse signed a prenuptial agreement, separation contract or
community property agreement? —_. :
(Check one): BX] No. (Skip fo 72) [] Yes. (Fill out befow.)
Type of witten agreement:
Date of writen agreement:
Should the court enforce this agreement?
(Check one): (Yes [No
H No, why not?

 

 

 

 

Real Property (land or home)
[] Neither spouse owns. any real property.

6 | ask the court to divide the real property according to the written agreement described

in 44 above.
! ask the court to divide the real property fairly (equitably). as.explained below:

 

RCW 26.09.020 Petition for Divorce
Mandatory Forn (07/2017) (Dissotuton}
Fi. Divorce 201

p. 6 of 11
 

 

Case 2:19-cv-00682-RSM Document 1-1 Filed 05/07/19 Page 6 of 9

- List property ‘include vehicles, pensions/ratrement, insurance, — ” Who should own this
__ bank accounts, furniture, businesses, etc. Do not list more than | property?
the last four digits of any account number}:

‘the mamage.
Vehicle (Toyota Camry) acute ng te marae by petoner "Bal peoner [] Respondent
_with note for same solely in her name.

([} 4 ask the court to divide the personal property fairty (equitably) : as the court decides.
[] The court does not have jurisdiction to divide the personal property.
(2) Other: :

 

 

14. Debts
(] Fam not aware of any debts.
“Al { ask the court to order each spouse to be responsible for debts s/he incurred (made)
after the date of separation.

a] | ask the court to divide the debts according to the written agreement described in 14
above.

[2] 1 ask the court to make the following orders about debts (check aif thet apply):
i Each ‘spouse is responsible for the debts that are now only in his/her own name.
® Divide the debts fairly (equitably), as expiained below:

' Debt Amount _ Grutor (parson or company owed ths bt | Who should pay this debe?
| Any amount : _ Any creditor, credit company, person, ere :
Se ea aoreet ony
_ inher name before or during the mamage. 2

Any amount Any creditor, credit company. person, ently,

 

_ solely in his name before oF Gunn the :

_ Any amount | any eredior, credit company, 9 poeson, en,
: institution, lending or financing agency,

 

RCW 26.09.0206 Petition for Divorce
Mandatory Form (07/2017) {Dissoksion)
FL Diverce 201 p. 8 of 11
 

Case 2:19-cv-00682-RSM Document 1-1 Filed 05/07/19 Page 7-of 9.

"Debt Amount Creditor (person or company owed this det) * Who should pay this debt?

| | ater C1 Respondent

Tiseew Gace e

| 7 | _Cipetener CResondert :
C1 Divide the debts fairy (equitably) as the court decides.

E-]} The court does not have jurisdiction to divide the debts.

C1 other:

 

 

15. Spousal Support (maintenance/alimony)
EY. Spousal suppor is not needed.

(] Spousal support is needed. The [1] Petitioner [1 Respondent has the abilty to pay
and should pay support:
- (2) as decided by the court.

Os every month until (date or event):

 

 

(] according to the written agreement described in 11 above.
[] other.

 

 

16. Fees and Costs
—X] No request.
(CJ Order my spouse to pay my lawyer's fees, other professional fees, and costs for this —

17. Protection Order

_ Do you want the court to issue an Order for Protection as part of the final orders in this
case?

&) No. | do not want an Order for Protection.

(] Yes.: (You must file a Petition for Order for Protection, form DV-T. 015 for domestic
violence, or form UHST-02.0200 for harassment. You may fle your Petition for Order
for Protection using the same. case number assigned fo this case.)

_ important! if you need protection now. 35k i cout lk tout gating Temporary Ode fr Poco.

 

~ ROW 26:08.020 Petition for Divorce
Mandatory Form (07/2017) {Dissohition).
FL Divorce 201 p. Sof 1%
 

Case 2:19-cv-00682-RSM Document 1-1 Filed 05/07/19 Page 8 of 9

-{]] There alreadyis an Order for Protection between my spouse and me. (Describe):
Court that issued the order:
Case number:

 

 

Expiration date:

18. Restraining Order
Do-you want the court to issue a Restraining Order as part of the final orders in ihis case?

 

No. (Skip.to 19)
(7) Yes. Check the type of orders you want: .
C]_ Do not disturb — Order the Respondent not to disturb my peace or the peace of
any child listed in 6. ;
(] Stay away — Order the Respondent not to go onto the grounds of or enter m
home. workplace, or school, and the daycare or school of any child listed.in 6.
(] Also, not knowingly to go or stay within feet of my home, workplace.
or school. or the daycare or schoo! of arly child listed in 6.

[7] Do not hurt or threaten — Order the Respondent:
* Not to assault, harass, stalk or moles! me or any child Ested in 6. and

® Not to use: try to use, or threaten to use physical force against me or the chédren
that would reasonably be expected to cause bodily iyury.

- Warning! Hf the court rakes ths onder the court must consider f weapons restrictions are raquared by
_ State law. federal law may also probibit he Restrained Person from possessing freanns or armmanition.

(] Prohibit weapons and order surrender ~ Order the Respondent:

« Not fo possess or obtain any firearms. other dangerous weapons, or concealed
pistol license until the Order ends. and

 

RCW 26.69. 026 : . Petition for Divorce
Mandatory Form (07/2017) . - (Digsolution)
FL Divorce 201 p. 10 of 11
Case 2:19-cv-00682-RSM Document1-1 Filed 05/07/19 Page 9 of 9

* To surrender any firearms, other dangerous weapons, and any conceaied
pistol license that ha/she possesses to (check one): Ci the police chief or
sheriff. [7] his/her tawyer.. [7 other person (name):

{"] Other restraining orders:

 

 

important! if you want a restraining order now, you must file a Motion for Temporary Family Law Order and :
Restraining Onder (FL Dhrrce 2283) or @ Motion fr immerate Restranung Onder (Ex Parte) (FE Onno 221),
19. Name Change
C1. No request.
(2 Change the Petitioner's name to:

 

 

 

frst aniicile jast
20. Other requests, if any
Petitioner fills out below:
| declare under penalty of perjury under the laws of the state of Washington that the facts ! have
. provided on this form are true.

Signed at (city and state}: Seebhte , iach Date:oB {iS {Zo} t
Derk eh Eta Nice done dh! Kear dl |

 

Petitioner signs here , Print name

Petitioner's lawyer (if any) fills out below:

> : :

Petitioner's lawyer signs here Print name and WSBA No. Date

({] Respondent fills out below if he/she agrees to join this Petition:
i, (name): . agree to join this Pettion. | understand
that if! fill out and sign below: the court may approve the requests listed in this Petition
unless | file and serve a Response before the court signs final orders. (Check one):
[1] 1 do not need to be notified about the court's hearings or decisions in this case.
[-] 1 ask the Petitioner to notify me about any hearings in this case. (Lisi an address where you
agree to accept legal docurnents. This may be a lawyer's address or any other address. }

 

address city State zip
{if this address changes belore the case ends. you must notly all parties and the court in writing. You
may use the Nolice of Address Change form (FL Al Fansly 120). You must also update your Confidential
Information Form: (FL All Family 001) # this case involves parentage or child support }

 

 

>
. Respondent signs here : Pant name - Date
RCW 26.06 020 Petiion for Divorce
Mandatory Form (07/2017) (Dissolution:

FL Divorce 201 p. tt of 11

 
